Title: James Cutbush to Thomas Jefferson, 21 January 1820
From: Cutbush, James
To: Jefferson, Thomas


					
						Dear Sir.
						
							Philada
							Jan’y 21st 1820.
						
					
					I acknowlege with pleasure the receipt of your kind and friendly letter of the 5th ultimo. When I wrote to you from Washington, I was under the impression that, as Dr Cooper was engaged in the College of S. Carolina, he had resigned his situation in your college. It appears however, that, in consequence of your buildings not being completed, no particular appointments have been made. From the known talents, zeal, and industry of Dr Cooper; no gentleman is better calculated, nor any better qualified, for the station which he is to fill. I have to lament, at the same time, that with all his worth, he has been superseded in the choice made by the trustees of our university. With respect to myself, I am anxious to obtain some situation of the kind. The bill brought forward at the last session, to authorise a professorship of Chemistry, &c. at the Military Academy will not, I am informed, be taken up this season. Mr Calhoun informed me, that he had introduced that particular section into the bill—a section which contemplates one professor and two assistant professors. I am informed, that notwithstanding such appointments may not be authorised, yet the Sec’ry purposes to create a professorship of the kind, by appointing a post surgeon for that place. I have therefore, through my friend at Washington, made application for the same. It is true, that the object may be accomplished in that way; but I am apprehensive, that the duties of the officer will be too much divided. A person should devote all his time to chemical instruction, and experimental enquiry. If the situation of professor of ethics were vacant, I think, under present circumstances, it would be as well to unite that of chemistry with it. As to myself, I have attended more or less to the science of moral philosophy, and formerly gave some lectures on it. Inasmuch, however, as that place is not vacated, nor is there any probability it soon will be, I see no way the object can be effected but through the proposed appointment. Congress, under the present state of our finances, will not increase the army in any shape—there appeared to be a general spirit for retrenchment—: and That a professorship of chemistry is wanted at the Academy must be obvious to every one. It is surely of much importance connected with military science, as, for instance, in pyrotechnics of every kind, &c.—Do you recollect seeing having seen in the Aurora, some years ago, a table of pyrotechnical preparations, called the gunners syllabus, in which I gave the component parts, as well as the primary principles of such compounds? All such things are useful, and especially in a military school.—
					For your extreme kindness, in answering my letter, in which you have paid me more respect as a scientific person than I have deserved, be pleased to accept the assurances of my especial friendship.
					
						Jas Cutbush.
					
				